Mobley, Justice.
Petitioner, a prisoner at Georgia State Prison, was sentenced in Fulton County on February 11, 1957, for 10-20 years for robbery. On February 9, 1959, he was sentenced in DeKalb County to serve 20-20 years. On July 1, 1964, petitioner requested the Department of Corrections to recompute his 20-20 year sentence to run concurrently with his 10-20 year sentence, but his request was denied. On October 20, 1964, he filed a petition for mandamus absolute against the board for recomputation of his sentence as aforementioned, under authority of Georgia Laws 1964, p. 494. The exception is to the judgment of the trial court sustaining a general demurrer to the petition. Held:
1. Plaintiff contends that it is the duty of defendants to recompute his 20-20 year sentence so that it will run concurrently with his 10-20 year sentence, in accordance with Ga. L. 1964, p. 494, which provides: “Where a person is convicted on more than one indictment or accusation at separate terms of court, or in different courts, and sentenced to imprisonment, such sentences shall be served concurrently, the one with the other, unless otherwise expressly provided therein.” Section 2 of the 1964 Act provides: “The provisions of this Act shall govern and shall be followed by the State Board of Corrections in the computation of time and shall apply to sentences hereinbefore or hereinafter given.”
Petitioner’s contention is clearly without merit as the 20-20 year sentence imposed upon him in DeKalb County on February 9, 1959, expressly provided: “said sentence to follow any other Georgia sentence already imposed upon defendant.”

Judgment affirmed.


All the Justices concur.